Title: To George Washington from Major Daniel Jenifer Adams, 31 July 1779
From: Adams, Daniel Jenifer
To: Washington, George


        
          Sir
          Camp at New Winsor July 31st 1779
        
        I am extreamly sorry to inclose you my Commission at this unseasonable time of the Campaign, with a signification of my resignation—I Observe Colonels Howard & Tillard who was Captains in the Flying Camp at the same time I was Brigade Major with the rank of Major from the State, with their promise I should rank Agreable to my Commission, The Board of Genl Officers who your Excellency was pleas’d to Appoint to settle the rank, has pleas’d to give those Officers preference in rank to me with your Excellencys Confirmation on the same—As I must look upon my self injured in point of rank, and cannot submit to the Command of those Gentn I flatter my self I shall stand excus’d with your Excellency for withdrawing from the Army— At the same time I hope your Excellency will not infer from this, that I mean to censure the Board or your Excellency, for I make no doubt but every justice has been done, as far as the confus’d situation of our Line wou’d admit of. I am with the highest respect Your Excellencys Most Obt hum: Servt
        
          Danl J. Adams
        
      